per CURIAM:
En 11 de septiembre de 1974 concedimos a la interventora Ramírez de Arellano Construction Corp. un tér-mino de diez (10) días para que mostrara causa por la cual no debía expedirse el auto solicitado y una vez expedido dejar sin efecto la orden dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, el 2 de julio de 1974 en el caso civil número 72-1427-E y en su lugar dictar otra eliminando las alegaciones de dicha parte interventora y demandada en el *757referido caso y anotando su .rebeldía y disponiendo que con-tinúen los trámites en dicho caso, sin perjuicio de que se im-¡ ponga además a dicha parte el pago de honorarios de abogado de los peticionarios por las numerosas diligencias hechas en relación con las contestaciones a los interrogatorios, inclu-yendo el recurso de certiorari.que nos ocupa.
Hemos examinado cuidadosamente la Oposición a la Peti-ción de Certiorari y el Memorandum de Autoridades presenta-dos por la interventora, así como la copia de la Contestación a Interrogatorios que radicó la interventora en el tribunal de instancia dentro del término concedídole por dicho tribunal. Hemos considerado además el Escrito de Réplica a la Oposición de la Interventora presentado por la parte peticionaria en cuyo escrito no se hacen reparos a la contestación a los in-terrogatorios que radicó la interventora. Surge de dicha con-testación a interrogatorios que la interventora ha contes-tado debida y completamente todos los interrogatorios que le ha sometido la parte peticionaria desde el comienzo del pleito.
Aunque la interventora ha ofrecido alguna justificación para la demora habida en la contestación a los varios interro-gatorios sometidos por la parte peticionaria y así lo entendió el juez de instancia, es evidente de un examen del expediente completo de que fue contumaz en su conducta hacia la parte peticionaria al obligarle a acudir al tribunal innecesaria e in-justificadamente en varias ocasiones en solicitudes para que se acelerara la contestación a dichos interrogatorios o para que se sometieran contestaciones adecuadas a los mismos, por cuya conducta el tribunal estima se le deben imponer sanciones para compensar a la parte peticionaria en alguna medida por los honorarios de abogados incurridos por ésta.
En vista de lo anterior se expedirá el auto solicitado a los únicos fines de imponer a la interventora la suma de $1,000.00 por concepto de honorarios de abogados que deberá satisfacer ésta a la parte peticionaria. Se devolverá el caso *758al tribunal de instancia para que señale la vista del caso en su fondo para la fecha más próxima disponible.
El Juez Asociado, Señor Cadilla Ginorio, no intervino.